Citation Nr: 1705185	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left foot calluses with hallux valgus and hammertoes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The case has been before the Board previously, and was remanded in March 2015 for evidentiary development and to obtain a VA medical examination and opinion as to whether the Veteran's current degenerative disc disease was caused or aggravated by the Veteran's service-connected right and left foot disabilities. All actions ordered by the remand have been accomplished and the case is ready for appellate review.


FINDINGS OF FACT

1. The evidence of record does not show the Veteran's current low back disability was caused or aggravated by his service.

2. The evidence of record does not show the Veteran's current low back disability was caused or aggravated by his service-connected right and left foot disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the Veteran was informed of the type of evidence needed to develop his claim and what the VA would do to assist the Veteran obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided. The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports. There is no indication of any additional relevant evidence that has not been obtained. The Veteran was provided thorough VA examinations which fully addressed the Veteran's allegations and symptoms, and are adequate for rating purposes. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2016).

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service. 38 C.F.R. § 3.303 (d).





Analysis

The Veteran asserts that his low back disability was caused by service or aggravated beyond the natural progress of the disease process, by his service-connected right and left foot disabilities.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.303 (b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service. See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Degenerative disc disease of the lumbar spine is not such a disorder, and therefore service connection may not be established based on established continuity of symptoms from service, even if the disorder first manifested to a compensable degree within the first post-service year. 38 C.F.R. §§ 3.307, 3.309. 

Also, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran claimed his low back disability began during active service in July 1980 when he first reported low back pain and was diagnosed with a strained low back muscle. Service treatment records show that the Veteran received a limited duty "profile" and that he was restricted to lifting no more than 10 pounds. In August 1980, the Veteran reported intermittent severe pain for one day without a known traumatic experience, and he stated that this pain was related to weight-bearing. He was diagnosed with a muscle spasm in the lumbar region and placed on restricted duty for three days. 

In September 1980, the Veteran reported back pain while standing for a long time. In February 1981, the Veteran reported low back pain with tenderness a week after lifting boxes. He was diagnosed with muscle spasms and was given aspirin. He was restricted to no heavy lifting above five pounds for five days, and ordered not to engage in bending or stooping for periods longer than 5 minutes without resting. The Veteran returned two weeks later and reported he had low back pain upon awakening. He had low back pain when his back was hyperextended. In January and June 1981, the Veteran again reported low back pain. The Veteran chose not to undertake a physical examination upon separation.

The first documented complaint of back is dated approximately 16 years post-service in July 1998, when the Veteran complained of low back pain for one week after washing clothes. The assessment was low back pain, probably musculoskeletal strain. During VA treatment in February 2001, the Veteran complained of low back pain after lifting children the night before. However, he also reported at that time that he had low back pain once in the past, in July 1998. The assessment was low back strain. In June 2003, the Veteran was evaluated for low back pain which started earlier that day with lifting a 40-pound bag. The assessment was low back pain. In January 2006, the Veteran reported low back pain radiating down his left leg which started after lifting sheetrock. He reported he had a previous back injury less than five years earlier. He also indicated he had an occasional back ache, but that it was not a chronic problem. The clinical impression was acute lumbar myofascial strain and acute low back pain. In March 2006, the Veteran reported mid-back and left shoulder pain after slipping on ice two weeks earlier. The impression was low back pain/myositis. In September 2009, the Veteran reported back pain which started the prior weekend, but with no known trauma. The assessment was acute back strain. 

During a January 2010 VA spine examination, the Veteran reported he had a gradual onset of low back pain near the end of his active duty. He denied any lumbar trauma in service. He reported that in 1983 he bent over and could not straighten up and was seen at the New Orleans VA Medical Center (VAMC) where he was given an injection and medications, which resolved the episode. He also described a bout of low back pain in 2003. He denied any intervening trauma since discharge. An x-ray revealed dextroscoliosis of the lumbar spine, probable degenerative disc space narrowing at L4-5, and vascular calcification. The diagnosis was low back pain with mild degenerative disc disease (DDD) at L4-5. The examiner found no connection between the current diagnosis and service because there was no in-service lumbar trauma, no continuity of symptomatology after service, and evidence of intercurrent injuries which more likely than not resulted in the DDD diagnosis rather than any in-service acute injury or residuals.

In August 2010, the Veteran underwent right-sided minimally invasive microdiscectomy for L4/L5 central disc herniation. October 2010, November 2010, and January 2011 VA treatment records noted the Veteran had an antalgic gait pattern. March 2011 records indicated the gait stabilized. In May 2012, the Veteran underwent a second surgery for a lumbar herniated disk. 

In June 2016, the Veteran underwent a VA medical examination. The examiner noted in-service evaluations of the Veteran's feet indicating that he had a normal gait, and observed that the Veteran's back complaints were not related to or causing gait abnormalities. The examiner noted May 2009 treatment records where the Veteran indicated chronic low back pain but also had a normal gait. The examiner noted the Veteran's antalgic gait patterns after the March 2010 back surgery, stating "[t]his would suggest the gait disturbance is related to the back and not [the] foot condition, as the foot pain noted is radicular in etiology." The examiner also noted the March 2011 foot exam indicated "stable normal gait and that mobility issues are related to the back rather than the [service-connected] foot condition."  

The evidence does not support a finding of entitlement to service connection on a direct basis because of a lack of in-service trauma to the lumbar spine coupled with several incidents of acute traumatic injuries post-service.

The January 2010 and June 2016 medical examinations and opinions both noted the Veteran was repeatedly diagnosed with muscle spasms throughout service, with no connection to a known lumbar trauma. The examiners noted that in-service episodes generally resulted from heavy lifting and were sufficiently resolved with treatment. In addition, the June 2016 VA examiner noted the several incidents of intercurrent injuries to the low back since service and opined that such factors "support[] the [January 2010 examination] opinion that the current DDD is more than likely related to the aging process and to incurrent injuries." 

The Veteran argues that he has had constant and continuous low back pain since service and he had no other back injuries since discharge. He alleges that although he was treated by VA medical professionals in New Orleans, Louisiana but that his records were destroyed as a result of Hurricane Katrina. However, there is no evidence indicating that his records were destroyed as he reported and his records otherwise appear complete. Moreover, post-service treatment records reflect several acute injuries which were resolved with pain medications, exercises and eventually surgeries. 

The Veteran is not competent to diagnose a chronic low back condition or that the current DDD disorder is related to his in-service back pain because of the medically complex nature of the matter. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (while lay people may, in some circumstances, speak competently as to matters of diagnosis or etiology, such circumstances are not met when the medical question involved is "complex" in nature). Further, as was noted by the June 2016 VA examiner, the Veteran's post-service occupational history of "robust labor jobs also would not support a chronic or ongoing back condition related to military duty." 

The Veteran has, at times during and since separation from service, had several episodes of low back pain. There have also been several episodes of acute injuries that were resolved with pain medication and exercises. When low back pain symptoms have manifested, they have not been linked to a recurrent disability. 

The evidence also does not support a finding of entitlement to secondary service connection as to the Veteran's service-connected feet disabilities because the Veteran's gait abnormalities initially presented after the Veteran's August 2010 DDD-related herniated disc surgery. The June 2016 examiner noted that "while compensatory gait abnormalities may lead to degenerative changes to the lumbar spine, lack of abnormal gait patterns until the development of the lumbar DDD requiring surgery would not support the [service-connected] feet conditions contributed to the development of the DDD, especially since at the time of the diagnosis of the lumbar DDD, the feet conditions were mild." In other words, had the abnormal gait patterns manifested prior to the diagnosis of the DDD, a medical examiner may have potentially found the abnormal gait patterns caused or aggravated the lumbar spine sufficiently to warrant the DDD diagnosis. However, as the gait abnormality presented after the back surgery, that is not the case here.

The preponderance of the evidence is against the claim and the appeal will be denied. 


ORDER

Service connection for a low back disorder, to include as secondary to service-connected left and right foot calluses and hallux valgus and hammertoes, is denied.



____________________________________________
Vito Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


